      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JACK D. DENTON,
      Plaintiff,
v.                                                Case No. 4:20-cv-425-AW-MAF
JOHN E. THRASHER, President of
Florida State University, in his official
and individual capacities, et al.,
     Defendants.
_______________________________/
          ORDER GRANTING MOTION FOR LEAVE TO AMEND

      After Jack Denton expressed views he found “consistent with the teachings of

the Roman Catholic Church,” he lost his position as student senate president. See

ECF No. 1 ¶ 5. He sued, alleging First Amendment retaliation, among other things.

This court granted in part his request for preliminary injunctive relief. ECF No. 55.

      The parties agree that a lot has happened since then. Denton prevailed in his

student supreme court proceeding, but there is some question about how effective

his reinstatement was. See ECF No. 60 ¶ 3. Denton contends that Ahmad Daraldik

refused to comply with the student supreme court decision, see ECF No. 60-1 ¶ 11,

but apparently that issue has resolved, see ECF No. 60-1 ¶ 255 & n.16 (citing Ready

v. Daraldik, No. 2020-CA-4 (Nov. 9, 2020), available at http://sga.fsu.edu/Reporter/

2020-CA-4-Ready-v-Daraldik.pdf). The parties disagree about the extent to which

the defendants complied with the court’s injunction. Compare ECF No. 60 ¶ 5, ECF

                                            1
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 2 of 7




No. 60-1 ¶¶ 256-261 with ECF No. 63 ¶¶ 37-40. And on the issue of whether a

university administrator attempted to influence the student court’s deliberations,

they have submitted affidavits that squarely conflict. Compare ECF No. 63-8

(Griffis Decl.) ¶¶ 4-7 with ECF No. 60-2 (Ducey Decl.) ¶¶ 11-13. At any rate, there

are new facts to contend with. To what extent these developments change Denton’s

claims remains to be seen. The issue now is whether Denton should be allowed to

amend his complaint to allege new facts. See ECF No. 60.

      To amend, Denton needs the defendants’ consent or leave of court. Fed. R.

Civ. P. 15(a)(2). He does not have the former, so he seeks the latter. In this

circumstance, “[t]he court should freely give leave when justice so requires.” Id.

Courts must “liberally” allow amendments, Espey v. Wainwright, 734 F.2d 748, 750

(11th Cir. 1984) (per curiam), and when a court denies leave, its reasons must be

“substantial.” Thomas v. Town of Davie, 847 F.2d 771, 773 (11th Cir. 1988).

Reasons that can suffice include that the amendment would be futile or prejudicial

or cause undue delay, Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (per

curiam).

      We are early in the case, and the amendment will not cause undue delay. Nor

will the amendment prejudice any defendant. Discovery has not begun, and—unless

ordered otherwise—it will not begin until the qualified immunity issues are resolved.




                                         2
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 3 of 7




The defendants’ argument is that the amendment would be futile. Except as to one

aspect, I cannot conclude that the defendants have shown futility.

      The one exception is for the claims against President Thrasher in his

individual capacity. As to these claims, neither the original complaint nor the

proposed amended version includes “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior.” Id. at 676 (citing Monell

v. New York City Dept. of Social Servs., 436 U.S. 658, 691 (1978)). So to succeed,

Denton would have to allege facts showing President Thrasher’s own individual

actions” violated his constitutional rights. Id. He has not done this.

      The operative complaint alleges that President Thrasher “is the chief

administrative officer of FSU and has supervisory authority over all of the

University’s activities.” ECF No. 1 ¶ 18. It alleges further that President Thrasher

“retains ultimate authority in matters of student conduct, including the promulgation

of rules and regulations for student governance under the Student Body

Constitution.” Id. ¶ 20. And that “[o]n information and belief, Defendant Thrasher

has authority to order any SGA official, including members of the Student Senate,

to take action consistent with University policy or state and federal law.” Id. ¶ 23. It

                                            3
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 4 of 7




alleges—again “on information and belief”—that President Thrasher knew about

letters between Denton and Hecht. Id. ¶ 181. And it alleges that he had “the authority

and the obligation to order Defendant Hecht to correct the Student Senate’s removal

of Mr. Denton,” but that he did nothing. Id. ¶ 182. The proposed amended complaint

repeats those allegations, adding nothing of any significance. See, e.g., ECF No. 60-

1 ¶¶ 21-23, 26, 135, 137-38, 187-88, 290, 307, 309.1

      To the extent Denton alleges President Thrasher had the obligation to act, see,

e.g., ECF No. 60-1 ¶¶ 137, 188, 290, these are legal conclusions, not entitled to the

presumption of truth. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must

accept a complaint’s allegations as true is inapplicable to threadbare recitals of a

cause of action’s elements, supported by mere conclusory statements.”). What

matters are the well-pleaded facts, and those—even viewed in a light most favorable

to Denton—do not show that President Thrasher violated Denton’s constitutional

rights. The facts show, at best, that President Thrasher was the University’s leader



      1
         New allegations include that “[o]n information and belief, Defendant
Thrasher has knowledge of this Court’s order, the Student Supreme Court’s order,
and the acts of Defendants Hecht and Bowden, but has not corrected them even
though he has the authority and responsibility to do so,” ECF No. 60-1 ¶ 252, and
that President Thrasher (and others) “have not granted Mr. Denton access to the
Student Senate President’s email, as they or their employees did when Mr. Denton
was initially elected president,” id. ¶ 262. But there are no factual allegations to
support a conclusion that the university president is personally responsible for
assigning student-government email addresses.

                                          4
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 5 of 7




and had supervisory authority over all its employees. This is not enough to state a

§ 1983 claim for individual liability. There are no allegations about any specific

actions President Thrasher took2; there are only allegations that he did not intervene.

In some instances, a failure to intervene can support § 1983 liability, see, e.g., Skrtich

v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002) (“[A]n officer who is present at

the scene and who fails to take reasonable steps to protect the victim of another

officer’s use of excessive force can be held personally liable for his nonfeasance.”),

but there are no well-pleaded allegations here showing that to be the case.

      I therefore conclude that the proposed amendment as to President Thrasher

would be futile. The same is not necessarily true as to the other administrative

defendants. The proposed amended complaint includes several new factual

allegations against those defendants, mostly relating to what happened after the

preliminary injunction issued. See, e.g., ECF No. 60-1 ¶¶ 9-11, 194-263. And unlike

the allegations about President Thrasher, some of these allegations relate to specific

actions these defendants took.




      2
        There is one exception: The original and proposed amended complaints
allege that President Thrasher publicly condemned as “offensive anti-Semitic
rhetoric” some of Daraldik’s comments. ECF No. 1 ¶ 165; No. 61-1 ¶ 172. This one
alleged action is insufficient to support a claim against President Thrasher.

                                            5
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 6 of 7




      The defendants maintain that even with the new allegations, the are still

entitled to dismissal. But it is not clear that this is so. After the amended complaint

is filed, the defendants can move to dismiss, and the issue can be briefed and decided.

      Defendant Daraldik likewise argues futility.3 He contends that his qualified

immunity and no-state-action defenses will remain unchanged. But there are new

facts alleged against Daraldik, see, e.g., ECF No. 60-1 ¶¶ 11, 213-14, 224, 226-28,

240-45, 251, 253-55, and it is not clear that the precise application of those defenses

would be the same as before. It is therefore not clear that the amendment would be

futile, so, as with the administrative defendants, the defenses should be addressed in

a subsequent motion to dismiss, subject to full briefing.

      Last, the administrator defendants argue that the official-capacity claims for

injunctive relief are moot. Even assuming that Denton’s elected term is now over (as

the parties seem to agree), though, the proposed amended complaint seeks additional

injunctive relief, including relief elated to recordkeeping. The claims are not moot.

      IT IS NOW ORDERED:

      1.     The motion to amend (ECF No. 60) is GRANTED, except to the extent

Denton seeks to include a claim against President Thrasher in his individual capacity

without alleging new, specific facts that would support such a claim.



      3
       The proposed amended complaint would drop the other student defendant,
Alexander Harmon.
                                          6
      Case 4:20-cv-00425-AW-MAF Document 68 Filed 01/28/21 Page 7 of 7




      2.    Within 14 days, Denton may file a First Amended Complaint. The

defendants must respond within 14 days thereafter.

      3.    Any defendant filing a new motion to dismiss may incorporate by

reference arguments made in his or her earlier motion, but the new motion and any

incorporated arguments must together be within the local rule’s word limit.

      4.    The motions to dismiss (ECF Nos. 43, 49) are DENIED as moot.

      SO ORDERED on January 28, 2020.

                                      s/ Allen Winsor
                                      United States District Judge




                                         7
